 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW BRYAN MARTIN,                             No. 2:17-cv-1538 KJM GGH
12                      Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   SCOTT FRAUENHEIM,
15                      Respondent.
16

17

18   Introduction and Summary
19          This case involves a petitioner, with gang ties, who was convicted of robbery and an after-
20   the-fact-of-robbery battery as a lesser included offense of mayhem. Petitioner was also convicted
21   of participating in the robbery as a member of a gang. The superficial twist to this case involves
22   the fact that the Court of Appeal found the evidence insufficient to sustain a charge of assault
23   with great bodily injury, but upheld the battery/mayhem conviction. The petition for writ of
24   habeas corpus was filed on July 14, 2017. ECF No. 1. Respondent filed an Answer on October
25   30, 2017, ECF No. 13, and petitioner filed a Traverse on December 4, 2017. ECF No. 14.
26          Petitioner brings the following issues:
27      1. The evidence for the robbery conviction was insufficient in that it failed to show that
28
                                                      1
 1            petitioner was at the scene of the robbery;
 2        2. The evidence was otherwise insufficient to support the robbery conviction;
 3        3. Insufficient evidence for battery as a lesser included offense to mayhem.
 4            If petitioner’s assertions were meritorious, his gang affiliation would become
 5   inconsequential as there would be no crime left to attach the affiliation. Unfortunately for
 6   petitioner, his predicate assertions fail, and the petition should be denied.
 7   Factual Background
 8            The underlying facts in this case are best explained by the Third District Court of
 9   Appeal’s review of petitioner’s appeal which rendered the last reasoned decision in this matter
10   published “as modified on denial of rehearing 9/2/2016.” Exhibit A to Respondent’s Answer.
11
              Opinion
12            *1 Defendant Matthew Bryan Martin, along with other Norteno gang members,
              participated in an attack on Osvaldo Hernandez and Victor Arechiga. Defendant
13            stole beer that Arechiga had just purchased and put in the back of Hernandez’s car.
              Then, another of the gang members slashed Hernandez’s face. We conclude the
14            evidence was not sufficient to convict defendant of assault by means of force
              likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(1))1 and accept
15            the People’s concession that the sentence imposed on defendant’s conviction for
              active participation in a criminal street gang (§ 186.22, subd. (a)) should be stayed.
16            We find no merit in the remainder of defendant’s contentions.

17            PROCEDURAL AND FACTUAL BACKGROUND
18
              In the early morning hours of September 20, 2009, Osaldo Hernandez drove
19            acquaintance Victor Arechiga to a gas station with a convenience store in order to
20            buy beer. Hernandez parked in front of the store, and Arechiga went inside to buy
              beer. Arechiga came out of the store with two 30-packs of beer. Two girls were
21            walking behind Arechiga. Arechiga looked back and said something to the girls.
22
              Arechiga put the beer on the backseat of Hernandez’s car; a group of men
23            approached the car and asked Arechiga what he said to the girls. Defendant took a
24            swing at Arechiga. Believing defendant was going to beat him up, Arechiga
              backed up and “squared off.” The other men with defendant then rushed the car.
25            One of the men yelled, “Are you a scrap?” or, “You’re a scrap,” a disrespectful
              term used by Nortenos for Surenos and defendant took the beer from the backseat.
26
              At the same time, the other men began hitting and kicking Hernandez as he sat in
27

28   1
         [court footnote] Undesignated statutory references are to the Penal Code.
                                                       2
 1          the driver’s seat, trapped because one of the men was blocking the door. Someone
            else then entered the car from the front passenger door, leaned over, and slashed
 2
            Hernandez across the right cheek from his ear to this mouth – splitting open his
 3          face. This left Hernandez with a “bitch mark” or “puta mark,” signifying
            Hernandez is no good within the gang.” Such marks are left intentionally to mark
 4
            the victim for life. Leaving such a mark often benefits the Nortenos and boosts the
 5          status of the gang member who inflicted it.
 6
            In 2011, defendant and three other men were tried by jury for crimes committed
 7          during the attack on Hernandez.2 The jury found defendant guilty of second
            degree robbery (§§ 211, 212.5, subd. (c), assault by means of force likely to
 8
            produce great bodily injury (245, subd. (a)(1)), active participation in a criminal
 9          street gang (§ 186.22, subd. (a)), and battery causing serious bodily injury (§ 243,
            subd. (d)), a lesser included offense to the charged offense of aggravated mayhem
10
            (§ 205).
11
            *2 In a bifurcated proceeding, the trial court found true the People's allegations
12
            that defendant was previously convicted of a strike offense and served two prior
13          prison terms. The trial court sentenced defendant to an aggregate term of 19 years
            four months in state prison, awarded him 1,001 days of custody credit, and ordered
14
            him to pay various fines and fees.
15

16   People v. Martin, 2016 WL 4156687 at*1-2 (Cal. App. 2016)

17   AEDPA Standards

18          The statutory limitations of the power of federal courts to issue habeas corpus relief for

19   persons in state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and

20   Effective Death Penalty Act of 1996 (“AEDPA”). The text of § 2254(d) provides:

21
            An application for a writ of habeas corpus on behalf of a person in custody
22          pursuant to the judgment of a State court shall not be granted with respect to any
            claim that was adjudicated on the merits in State court proceedings unless the
23          adjudication of the claim (1) resulted in a decision that was contrary to, or
24          involved an unreasonable application of, clearly established Federal law, as
            determined by the Supreme Court of the United States;
25
     2
26     [court footnote] The three other defendants were Jose Rivas, Michael Santiago, and Arturo
     Vega. The jury deadlocked on all counts related to Rivas and the trial court declared a mistrial.
27   The jury found Santiago and Vega not guilty on all counts. Rivas was later convicted of
     aggravated mayhem, robbery, aggravated assault, and participation in a criminal street gang along
28   with various firearm and gang enhancements. (See People v. Rivas (2015) 238 Cal.App.4th 1967.)
                                                     3
 1          Or
            (2) resulted in a decision that was based on an unreasonable determination of the
 2
            facts in light of the evidence presented in the State court proceeding.
 3

 4          For purposes of applying § 2254(d)(1), clearly established federal law consists of holdings
 5   of the United States Supreme Court at the time of the last reasoned state court decision.
 6   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir.2013) citing Greene v. Fisher, 565 U.S. 34,
 7   39 (2011); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.2011) citing Williams v. Taylor, 529
 8   U.S. 362, 405-406 (2000). Circuit precedent may not be “used to refine or sharpen a general
 9   principle of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has
10   not announced.” Marshall v. Rodgers, 569 U.S. 58, 63-64 (2013) citing Parker v. Matthews, 587
11   U.S. 37, 48 (2012). Nor may it be used to “determine whether a particular rule of law is so
12   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,
13   be accepted as correct. Id. A state court decision is “contrary to” clearly established federal law
14   if it applies a rule contradicting a holding of the Supreme Court or reaches a result different from
15   Supreme Court precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634,
16   640 (2003). Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court
17   may grant the writ if the state court identifies the correct governing legal principle from the
18   Supreme Court’s decisions, but unreasonably applies that principle to the facts of the prisoner’s
19   case. Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Williams, supra, 529 U.S. at 413; Chia v.
20   Cambra, 360 F.3d 997, 1002 (9th Cir.2004). In this regard, a federal habeas court “may not issue
21   the writ simply because that court concludes in its independent judgment that the relevant state-
22   court decision applied clearly established federal law erroneously or incorrectly. Rather, that
23   application must also be unreasonable.” Williams, supra, 529 U.S. at 412. See also Schriro v.
24   Landrigan, 550 U.S. 465, 473 (2007); Lockyer, supra, 538 U.S. at 75 (it is “not enough that a
25   federal habeas court, ‘in its independent review of the legal question,’ is left with a ‘firm
26   conviction’ that the state court was ‘erroneous.’” “A state court’s determination that a claim
27   lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the
28
                                                       4
 1   correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) quoting
 2   Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). Accordingly, “[a]s a condition for obtaining
 3   habeas corpus from a federal court, a state prisoner must show that the state court’s ruling on the
 4   claim being presented in federal court was so lacking in justification that there was an error well
 5   understood and comprehended in existing law beyond any possibility for fairminded
 6   disagreement.” Harrington, supra, 562 U.S. at 103.
 7          The court looks to the last reasoned state court decision as the basis for the state court
 8   judgment. Stanley, supra, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th
 9   Cir.2004). If the last reasoned state court decision adopts or substantially incorporates the
10   reasoning from a previous state court decision, this court may consider both decisions to ascertain
11   the reasoning of the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir.2007) (en
12   banc). “[Section] 2254(d) does not require a state court to give reasons before its decision can be
13   deemed to have been ‘adjudicated on the merits.’” Harrington, supra, 562 U.S. at 100. Rather,
14   “[w]hen a federal claim has been presented to a state court and the state court has denied relief, it
15   may be presumed that the state court adjudicated the claim on the merits in the absence of any
16   indication or state-law procedural principles to the contrary.” Id. at 99. This presumption may be
17   overcome by a showing “there is reason to think some other explanation for the state court’s
18   decision is more likely.” Id. at 99-100. Similarly, when a state court decision on a petitioner’s
19   claims rejects some claims but does not expressly address a federal claim, a “federal habeas court
20   must presume (subject to rebuttal) that the federal claim was adjudicated on the merits.” Johnson
21   v. Williams, 568 U.S. 289, 293 (2013). When it is clear, however, that a state court has not
22   reached the merits of a petitioner’s claim, the deferential standard set forth in 28 U.S.C. § 2254(d)
23   does not apply and a federal habeas court must review the claim de novo. Stanley, supra, 633
24   F.3d at 860; Reynoso v. Giurbino, 462 F.3d 1099, 1109 (9th Cir.2006); Nulph v. Cook, 333 F.3d
25   1052, 1056 (9th Cir.2003).
26          The state court need not have cited to federal authority, or even have indicated awareness
27   of federal authority in arriving at its decision. Early v. Packer, 537 U.S. 3, 8 (2002). Where the
28   state court reaches a decision on the merits but provides no reasoning to support its conclusion, a
                                                       5
 1   federal habeas court independently reviews the record to determine whether habeas corpus relief
 2   is available under § 2254(d). Stanley, supra, 633 F.3d at 860; Himes v. Thompson, 336 F.3d 848,
 3   853 (9th Cir.2003). “Independent review of the record is not de novo review of the constitutional
 4   issue, but rather, the only method by which we can determine whether a silent state court decision
 5   is objectively unreasonable.” Id. at 853. Where no reasoned decision is available, the habeas
 6   petitioner still has the burden of “showing there was no reasonable basis for the state
 7   court to deny relief.” Harrington, supra, 562 U.S. at 98. A summary denial is presumed to be a
 8   denial on the merits of the petitioner’s claims. Stancle v. Clay, 692 F.3d 948, 957 & n. 3 (9th Cir.
 9   2012). While the federal court cannot analyze just what the state court did when it issued a
10   summary denial, the federal court must review the state court record to determine whether there
11   was any “reasonable basis for the state court to deny relief.” Harrington, supra, 562 U.S. at 98.
12   This court “must determine what arguments or theories ... could have supported, the state court’s
13   decision; and then it must ask whether it is possible fairminded jurists could disagree that those
14   arguments or theories are inconsistent with the application was unreasonable requires considering
15   the rule’s specificity. The more general the rule, the more leeway courts have in reaching
16   outcomes in case-by-case determinations.’” Id. at 101 quoting Knowles v. Mirzayance, 556 U.S.
17   111, 122 (2009). Emphasizing the stringency of this standard, which “stops short of imposing a
18   complete bar of federal court relitigation of claims already rejected in state court proceedings[,]”
19   the Supreme Court has cautioned that “even a strong case for relief does not mean the state
20   court’s contrary conclusion was unreasonable.” Id. at 102, citing Lockyer v. Andrade, 538 U.S.
21   63, 75 (2003).
22          The petitioner bears “the burden to demonstrate that ‘there was no reasonable basis for the
23   state court to deny relief.’” Walker v. Martel, 709 F.3d 925, 939 (9th Cir.2013) quoting
24   Harrington, 562 U.S. at 98. Circuit precedent may not be “used to refine or sharpen a general
25   principle of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has
26   not announced.” Marshall v. Rodgers, supra, 569 U.S. at 64. Nor may it be used to “determine
27   whether a particular rule or holding in a prior decision of [the Supreme] Court” . . . is so widely
28   accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be
                                                       6
 1   accepted as correct. Id. at 102. A state court decision is “contrary to” clearly established federal
 2   law if it applies a rule contradicting a holding of the Supreme Court or reaches a result different
 3   from Supreme Court precedent on “materially indistinguishable” facts. Price v. Vincent, 538
 4   U.S. 634, 640 (2003). Under the “unreasonable application” clause of § 2254(d)(1), a federal
 5   habeas court may grant the writ if the state court identifies the correct governing legal principle
 6   from the Supreme Court’s decisions, but unreasonably applies that principle to the facts of the
 7   prisoner’s case. Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Williams, supra, 529 U.S. at 413;
 8   Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir.2004). In this regard, a federal habeas court “may
 9   not issue the writ simply because that court concludes in its independent judgment that the
10   relevant state-court decision applied clearly established federal law erroneously or incorrectly.
11   Rather, that application must also be unreasonable.” Williams, supra, 529 U.S. at 412; see also
12   Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Lockyer, supra, 538 U.S. at 75 (it is “not enough
13   that a federal habeas court, in its independent review of the legal question, is left with a ‘firm
14   conviction’ that the state court decision was ‘erroneous.’ A state court’s determination that a
15   claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on
16   the correctness of the state court’s decision.” Harrington, supra, 562 U.S. at 101 quoting
17   Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). Accordingly, “[a]s a condition for obtaining
18   habeas corpus from a federal court, a state prisoner must show that the state court’s ruling on the
19   claim being presented in federal court was so lacking in justification that there was an error well
20   understood and comprehended in existing law beyond any possibility for fairminded
21   disagreement.” Harrington, supra, 562 U.S. at 103.
22          With these principles in mind the court turns to the merits of the petition.
23   Discussion
24          A. Sufficiency of the Evidence (Claims 1 and 2)
25          As set forth above, petitioner, claims that the evidence was insufficient to show that he
26   was at the scene of the robbery (Claim 1), and that in any event, the evidence was insufficient to
27   show that a robbery took place, (Claim 2). As always, the focus of an AEDPA review is the last
28   reasoned decision of the state courts. The discussion begins with the Court of Appeal analysis:
                                                       7
 1        Sufficiency of the Evidence
 2
          Defendant contends the evidence was insufficient to convict him on any of the
 3        charges. He claims that, as to all of the charges, the evidence was insufficient to
          establish that he was present at the scene of the crimes. As to the robbery count,
 4        he claims the evidence was insufficient that Hernandez possessed the stolen beer.
          He also claims the evidence was insufficient to convict him on the remaining
 5        counts of assault, battery, and participation in a criminal street gang. We conclude
 6        that, with the exception of the assault charge, the evidence was sufficient to
          convict defendant of each of these charges.
 7
     A. Legal Background
 8

 9        “ ‘In reviewing the sufficiency of evidence under the due process clause of the
          Fourteenth Amendment to the United States Constitution, the question we ask is
10        “whether, after viewing the evidence in the light most favorable to the prosecution,
          any rational trier of fact could have found the essential elements of the crime
11        beyond a reasonable doubt.” ‘ [Citation.] We apply an identical standard under
12        the California Constitution. ‘In determining whether a reasonable trier of fact
          could have found defendant guilty beyond a reasonable doubt, the appellate court
13        “must view the evidence in a light most favorable to respondent and presume I
          support of the judgment the existence of every fact the trier could reasonably
14        deduce from the evidence.” ‘ [Citation.]: (People v. Young (2005) 34 Cal.4th
          1149, 1175, italics omitted.) In reviewing the sufficiency of the evidence, “a
15        reviewing court resolves neither credibility issues nor evidentiary conflicts.
16        [Citation.] Resolution of conflicts and inconsistencies in the testimony is the
          exclusive province of the trier of fact. [Citation.]” ‘ “(People v. Manriquez (2005)
17        37 Cal.4th 547, 577.)

18   B.    Analysis
19
     1. Presence at the Scene
20

21        Defendant contends the evidence presented at trial was insufficient to prove he
          was present at the scene of the attack. To the contrary, the attack was recorded by
22        surveillance cameras. That video was admitted into evidence. After watching the
          video, two detectives and a parole officer identified defendant, whose left arm is
23        amputated below the elbow and whose neck is tattooed, as present at the scene of
          the attack. Such evidence is sufficient to place defendant at the scene of the attack.
24

25   2.   Robbery

26
          *3 Defendant argues the evidence was insufficient to convict him of robbery
27        because the evidence was insufficient to show Hernandez had possession of the
          beer when it was stolen. We disagree.
28
                                                    8
 1          “Robbery is the felonious taking of personal property in the possession of another,
            from his person or immediate presence, and against his will, accomplished by
 2          means of force or fear.” (§ 211.) A person possesses property if he owns it or has
 3          direct physical control over it. (People v. Scott (2009) 45 Cal.4th 743, 749.) Here,
            the property at issue was the beer purchased by Arechiga. That beer was on the
 4          backseat of Hernandez’s car and Hernandez was still in the driver’s seat when
            defendant sole it. Hernandez could have driven off with the beer, drunk the beer,
 5          or thrown the beer out of the car window. Because it was inside his car,
            Hernandez also could exclude strangers from getting the beer.
 6

 7          The evidence shows Hernandez had direct physical control over the beer and was,
            therefore, in possession of the beer when it was stolen. Just because Hernandez
 8          chose not to stop defendant from taking the beer does not, as defendant suggest,
            belie the fact that Hernandez possessed the beer. Indeed, defendant cites no
 9          authority to support a rule that a victim must defend the property being stolen in
10          order to establish possession. Such a rule would be misguided in any event. There
            also is no basis in the law or logic for defendant’s argument that because
11          Hernandez did not intend to drink the beer that he did not possess the beer.

12                  1. Federal Standard of Review

13          “A petitioner for a federal writ of habeas corpus faces a heavy burden when challenging

14   the sufficiency of the evidence used to obtain a state conviction on federal due process grounds.”

15   Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir.2005). Sufficient evidence supports a conviction

16   if, viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

17   could have found the essential elements of the crime beyond a reasonable doubt. Jackson v.

18   Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).” “After AEDPA, we apply

19   the standards of Jackson with an additional layer of deference.” Juan H. v. Allen, supra, 408 F.3d

20   at 1274. See also the AEDPA standards set forth above. Moreover, petitioner's challenge to the

21   sufficiency of evidence based on credibility of the witnesses is not cognizable in an insufficient

22   evidence claim. See McMillan v. Gomez, 19 F.3d 465, 469 (9th Cir.1994); see also Schlup v.

23   Delo, 513 U.S. 298, 330 (1995) (recognizing that the credibility of witnesses is generally beyond

24   the scope of sufficiency of the evidence review). Therefore, when a challenge is brought alleging

25   insufficient evidence, federal habeas corpus relief is available if it is found that upon the record

26   evidence adduced at trial, viewed in the light most favorable to the prosecution, no rational trier

27   of fact could have found “the essential elements of the crime” proven beyond a reasonable doubt.

28   Jackson, supra, at 319.
                                                       9
 1          In Jackson the Supreme Court articulated a two-step inquiry for considering a challenge to
 2   a conviction based on sufficiency of the evidence. United States v. Nevils, 598 F.3d 1158, 1164
 3   (9th Cir. 2010) (en banc). First, a reviewing court must consider the evidence presented at trial in
 4   the light most favorable to the prosecution. Jackson, supra, at 319. When “faced with a record of
 5   historical facts that supports conflicting inferences” a reviewing court “must presume—even if it
 6   does not affirmatively appear in the record—that the trier of fact resolved any such conflicts in
 7   favor of the prosecution, and must defer to that resolution.” Id. at 326; see also McDaniel [v.
 8   Brown], 558 U.S. 120, 132 (2010). Second, after viewing the evidence in the light most
 9   favorable to the prosecution, the reviewing court must determine whether this evidence, so
10   viewed, is adequate to allow “any rational trier of fact [to find] the essential elements of the crime
11   beyond a reasonable doubt.” Jackson, supra at 319. “At this second step, we must reverse the
12   verdict if the evidence of innocence, or lack of evidence of guilt, is such that all rational fact
13   finders would have to conclude that the evidence of guilt fails to establish every element of the
14   crime beyond a reasonable doubt.” Nevils, supra, 598 F.3d at 164–1165. And, where the trier of
15   fact could draw conflicting inferences from the facts presented, one favoring guilt and the other
16   not, the reviewing court will assign the one which favors conviction. McMillan v. Gomez, 19
17   F.3d 465, 469 (9th Cir. 1994). However, the mere fact that an inference can be assigned in favor
18   of the government’s case does not mean that the evidence on a disputed crime element is
19   sufficient—the inference, along with other evidence, must demonstrate that a reasonable jury
20   could find the element beyond a reasonable doubt, i.e., ‘“[a] reasonable inference is one that is
21   supported by a chain of logic, rather than mere speculation dressed up in the guise of evidence.’”
22   United States v. Katakis, 800 F.3d 1017, 1024 (9th Cir. 2015).
23          In reviewing the sufficiency of the evidence supporting a conviction, we search the record
24   to determine “whether a reasonable factfinder, after viewing the evidence in the light most
25   favorable to the government, could have found the defendants guilty beyond a reasonable doubt
26   of each essential element of the crime charged.” United States v. Douglass, 780 F.2d 1472, 1476
27   (9th Cir.1986). The relevant inquiry is not whether the evidence excludes every hypothesis
28   except guilt, but whether the factfinder could reasonably arrive at its verdict. United States v.
                                                       10
 1   Fleishman, 684 F.2d 1329, 1340 (9th Cir.), cert. denied, 459 U.S. 1044 (1982); United States v.
 2   Federico, 658 F.2d 1337, 1343 (9th Cir.1981)(overruled on other grounds), United States v. De
 3   Bright, 730 F.2d 1255, 1259 (9th Cir.1984) (en banc).
 4          The factual summation of the trial given by the Court of Appeal, presumed correct, is set
 5   forth in full above. It is that factual analysis to which petitioner must show such a distortion of
 6   reality in the evidence, that reasonable jurists reviewing the record could not come to the
 7   conclusion about the sufficiency of the evidence, i.e., that no reasonable juror could have arrived
 8   at the verdict which the jury in this case did.
 9                  2. Sufficiency of Identification of Petitioner
10          Petitioner contends that since the three victims were unable to identify him, despite being
11   able to identify the other defendants and having claimed they believed they could identify all of
12   the perpetrators, there is insufficient evidence that he was even at the scene. Petitioner is
13   undoubtedly upset as two of his co-defendants were eventually acquitted.
14          In fact, a review of the transcripts3 of the trial testimony performed by this court shows
15   that although not all witnesses identified petitioner, there were witnesses who did identify
16   petitioner as present at the crime scene and at least one professes to have seen him punch one of
17   the victims. While the primary victim, Ozvaldo Hernandez, was able to identify one of the
18   defendants in the courtroom during his testimony – Jose Rivas – he could not identify petitioner.
19   RT 115:5-10. The second victim, Victor Arechiga, could identify only one of the defendants
20   during his testimony – defendant Vega. RT 193:20-27. Mike Ha, a probation officer, identified
21   defendants Rivas and Vega only. 301:15-16. Another parole officer, Marcos Perez, however,
22   testified that he knew petitioner as his partner supervised petitioner as a probationer and the
23   witness shared duties with the partner. RT 393:12-27, 395:27-396:74. Officer Perez identified
24   petitioner both from seeing him in the courtroom, RT 398:4-13, and from viewing the
25   surveillance video from the site of the attack. RT 405:15-19. He said he first noticed Martin in
26   the video when he threw a punch. RT 4-5:15-19, and he saw his missing limb. RT 405:6-10, and
27
     3
       The Reporter’s Transcript was lodged by respondent at “RT, Vol. I-IV, and the citations are to
28   the reporter’s pagination of those documents.
                                                   11
 1   that led him to the identification he made in court. 406:6-16, 412:4-10. Officer Cortez, who
 2   responded to the scene of the attack, interviewed witness Christy Hernandez, who told him one of
 3   the attackers had a tattoo on his neck as did a second witness, O’Connor. 431:27-432:2. Officer
 4   Omar Flores, who is assigned to the Woodland gang unit, identified all of the defendants,
 5   including petitioner, as members of the Nortenos street gang. Finally, Jennifer Hernandnez, an
 6   uninvolved witness who was present at the scene identified defendants Rivas and Santiago from
 7   the witness stand as participants in the attack, RT 566:28-567:1, she verified her initials on two
 8   photographs in photo line-ups she viewed after the incident, one of which was petitioner and the
 9   other of which was defendant Vega. ECF No. 562:4-20, 574:3-22. She also informed the
10   authorities that she saw a tattoo of a star inside a circle on the neck of one of the perpetrators.
11   ECF 591:13-27. Petitioner has such a tattoo. See 3:19-21, supra.
12          Keeping in mind the fact that “[t]he habeas corpus petitioner bears the burden of
13   demonstrating the objectively unreasonable nature of the state court decision in light of the
14   controlling Supreme Court authority discussed above, the court has reviewed the “record
15   evidence adduced at trial, viewed in the light most favorable to the prosecution,” and the
16   undersigned is unable to conclude that no rational trier of fact of fact could have found petitioner
17   present at the scene of the robbery based on the evidence put before the jury in this case. See
18   Jackson, supra, 443 U.S. at 319. Although the identity evidence may not have been as strong
19   against petitioner as it was against defendants Santiago and Vega, “it is the province of the jury to
20   ‘resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from
21   basic facts.’ “Fulford v. Clay, 2008 WL 802342 *5 (E.D.Cal. 2008), quoting Jackson, supra, 443
22   U.S. at 319. For this court to jettison the deliberated decision of the jury based on an independent
23   determination of fact would require a “factual error . . . so apparent that ‘fairminded jurists’
24   examining the same record could not abide by the state court factual determination.” Miller v.
25   Figueroa, 2015 WL 8780633 *3 (E.D.Cal. 2015) citing Rice v. Collins, 546 U.S. 333, 338 (2006).
26   In other words, the relevant inquiry is not whether the evidence excludes every hypothesis, but
27   whether the jury could reasonably arrive at its verdict. United States v. Federico, 658 F.2d 1337,
28   1343 (9th Cir. 1981), overruled on other grounds, United States v. De Bright 730 F.2d 1255, 1259
                                                       12
 1   (9th Cir. 1984).
 2                      3. Sufficiency of Proof a Robbery Occurred
 3           In his traverse petitioner claims that since the criminal charge of robbery brought against
 4   him and the jury instruction on robbery both named Hernandez, the driver of the car from which
 5   the subject of the robbery – a case of beer – was taken, the fact of a robbery could not be proven
 6   for the following reasons: (1) Hernandez was merely transporting the beer on behalf of his
 7   passenger, Arechiga; (2) Hernandez testified that he was under age and could not purchase beer;
 8   (3) Hernandez testified he had not contributed money to the purchase of the beer; and (4)
 9   Hernandez testified that he had no intention of drinking any of the beer. ECF No. 14 at 11:12:8.
10   Rather Mr. Arechiga purchased the beer, intended to drink it with his friends, and remained at the
11   scene during the attack. Id. at 12:2-8. Thus, the charge that petitioner “willfully and unlawfully
12   took personal property in the possession of another person, to wit, O.H., i.e., Osvaldo Hernandez,
13   against the person’s will, accomplished by means of force or fear,” was not proven in court. Id. at
14   8:27-9:3.
15           The Court of Appeal in this case found:
16
             “Robbery is the felonious taking of personal property in the possession of another,
17           from his person or immediate presence, and against his will, accomplished by
             means of force or fear.” (§ 211.) A person possesses property if he owns it or has
18
             direct physical control over it. (People v. Scott (2009) 45 Cal.4th 743, 749.) Here,
19           the property at issue was the beer purchased by Arechiga. That beer was on the
             backseat of Hernandez’s car and Hernandez was still in the driver’s seat when
20
             defendant stole it. Hernandez could have driven off with the beer, drunk the beer,
21           or thrown the beer out of the car window. Because it was inside his car, Hernandez
             also could exclude strangers from getting the beer.
22

23           The evidence shows Hernandez had direct physical control over the beer and was,
             therefore, in possession of the beer when it was stolen. Just because Hernandez
24
             chose not to stop defendant from taking the beer does not, as defendant suggests,
25           belie the fact that Hernandez possessed the beer. Indeed, defendant cites no
             authority to support a rule that a victim must defend the property being stolen in
26           order to establish possession. Such a rule would be misguided in any event. There
27           also is no basis in the law or logic for defendant’s argument that because
             Hernandez did not intend to drink the beer that he did not possess the beer.
28
                                                       13
 1   People v. Martin, at *3
 2           Petitioner relies on People v. Scott, 45 Cal.4th 743-749-750 (2009), but ultimately that
 3   case does not help petitioner. First, the Court of Appeal cited Scott, and its interpretation of state
 4   law is binding. Bradshaw v. Richey, 546 U.S. 74, 76 (2005).
 5           Secondly, in People v Scott, 45 Cal.4th 743. 749 (2009) the California Supreme Court held
 6   that mere employees of a business establishment who were present when money was stolen in
 7   their presence were not victims of the robbery unless they “owned” the property or “exercised
 8   direct physical control over it” for purposes of establishing robbery. The court also noted that
 9   constructive possession of the property of another was sufficient to establish the one from whom
10   it was taken as a robbery victim. Id. at 751. After assessing several situations in which the
11   immediate victim was not the “owner” of the property, Scott indicated that
12
             the Legislature has included as victims those persons who, because of their
13           relationship to the property or its owner, have the right to resist the taking, and has
             excluded as victims those bystanders who have no greater interest in the property
14
             than any other member of the general population. It would not further the
15           purposes of the robbery statute to require that the robbery victim have the same
             level of custody or control over the property that is required to establish that the
16
             perpetrator is guilty of possessing contraband.
17

18   Id. at 758.
19           Further, the Court acknowledged that “those who commit robberies are likely to regard all
20   employees as potential sources of resistance, and their use of threats and force against those
21   employees is not likely to turn on fine distinctions regarding a particular employee’s actual or
22   implied authority.” Id. at 755. The Court then upheld the conviction of the defendant who had
23   stolen from employees of the property owner.
24           If petitioner’s theory were correct, a husband would be legally powerless to resist the theft
25   of his wife’s purse which she left in the car with him while she went on a quick errand.
26   Obviously, petitioner’s position is incorrect. The question in this case, then, is whether
27   Hernandez was in “constructive possession” of the beer that was the property stolen. Focusing on
28
                                                       14
 1   the facts, it is perfectly reasonable to accept that Hernandez was in control of, and the possessor
 2   of the vehicle that was attacked, and that the purpose of the robbers was to gain control of that
 3   beer which was in the car. The Third District Court of Appeal had no hesitancy about the issue
 4   although the term “constructive possession” was not mentioned in the opinion. Applying the
 5   deferential approach required by Jackson, this court may reverse the verdict only “if the evidence
 6   of innocence, or lack of evidence of guilt fails to establish the essential elements of the crime
 7   beyond a reasonable doubt.” Jackson, supra, 443 U.S. at 319. Applying the chain of logic
 8   discussed here results in a “reasonable inference” . . . [of Hernandez’ possession of the beer] that
 9   is supported by that chain of logic, rather than mere speculation dressed up in the guise of
10   evidence.” United States v. Katakis, 800 F.3d 1017, 1024 (9th Cir. 2015).
11           Finally, it cannot be ignored that the actual owner of the beer, Mr. Arechiga, had moved
12   outside the circle of violence and left it to Mr. Hernandez to fend off the robbers who were
13   insistent enough to get into the car to get the beer, and afterwards to beat Mr. Hernandez and
14   slash his face.
15           In sum, considering that, as the appellate court found, the car that was attacked was
16   Hernandez’s car, that he was in possession and control of the car in which the beer was resting,
17   that it was he who was attacked to facilitate the removal of the beer, this court cannot find that
18   any fair-minded jurist would reject as irrational a conclusion that Hernandez was in constructive
19   possession of the beer and thus was a victim of the robbery.
20                      C. Insufficient Evidence to Support the Battery Charge (Claim 3)
21           Petitioner’s claim is not directed at the assault likely to cause great bodily injury for which
22   the Court of Appeal found insufficient evidence. The claim is directed at petitioner’s conviction
23   on the after-the-fact-of-robbery slashing of Hernandez’ ear-to-throat as a gang marker. This
24   battery conviction was presented to the jury as a lesser included offense of mayhem. The Court
25   of Appeal found:
26
             4. Battery Causing Serious Bodily Injury—As a Lesser Included Offense of
27           Aggravated Mayhem
             The trial court instructed the jury that in order to find defendant guilty of
28
                                                       15
 1          aggravated mayhem or the lesser included offense of battery causing serious
            bodily injury, the jury must first find defendant guilty of either robbery or assault.
 2
            Then, determine whether a reasonable person would have known that the mayhem
 3          or battery was the natural and probable consequence of the robbery or the assault.
 4
            Defendant contends because there was insufficient evidence to convict him of
 5          either robbery or assault, the evidence was necessarily insufficient to convict him
            of battery. Because we conclude the evidence was sufficient to convict defendant
 6
            of robbery, this contention fails.
 7

 8          The sufficiency of the evidence for the robbery conviction has likewise been found for
 9   this habeas petition.
10          The Court of Appeal did not further expound in it discussion in that section on the
11   “natural and probable consequence” factor because it determined that petitioner had participated
12   in the throat slashing as a supportive element of gang participation after the fact of robbery itself.4
13
            Second, we must accept the trial court's interpretation of the evidence because it is
14          supported by the evidence. The evidence was sufficient to support the conclusion
            that the slashing of Hernandez's face was meant to disfigure him and leave the
15          mark as an advertisement for the Norteno gang. It did not facilitate the robbery,
            which had already been accomplished, and it was done with a separate intent.
16

17   People v. Martin at *5.

18          Reasonable jurists would not dispute the finding of the Court of Appeal. Claim 3

19   should be denied.

20   Conclusion

21          In light of the foregoing IT IS HEREBY RECOMMENDED that:

22          1.    The petition be dismissed with prejudice;

23          2.    That no Certificate of Appealability should issue;

24          3.    That the Clerk of the Court should close the file

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty (30) days

27
     4
       Petitioner does not contend here that there was insufficient evidence to support his gang
28   participation count.
                                                     16
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Id.; see also Eastern District of
 3   California Local Rule 304(b). Such a document should be captioned “Objections to Magistrate
 4   Judge’s Findings and Recommendations.” Any response to the objections shall be filed with the
 5   court and served on all parties within ten (10) days after service of the objections. Id. Rule
 6   304(d). Failure to file objections within the specified time may waive the right to appeal the
 7   District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,
 8   951 F.2d 1153, 1156-57 (9th Cir. 1991).
 9   Dated: December 10, 2018
                                                   /s/ Gregory G. Hollows
10                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      17
